 

 

` M\sta\cr canR.Tll
UNITED STATES'UISW§)M
EASTERN DISTRICT o ScoNSIN

gmartazb P 5‘ °'°’

 

 

 

v ~ * }i\l;P-_:.S
UNITED STATES oF AMERICA, . §
v uLE- `"\
Plaintiff,
Case No. lS-CR-l45
v.
[21 U.S.C. §§ 841(a)(1), 841(b)(1)(c)
and 846; 18 U.S.C. § 2]
LISA HOFSCHULZ and
ROBERT HOFSCHULZ,
Defendants.
SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Allegations Common to All Counts
l. At all times relevant to this indictment:
a. The defendant, Lisa Hofschulz, was an Advanced Practice Nurse Practitioner

licensed in the State of Wisconsin.

b. Beginning in December 2014, Lisa Hofschulz owned and operated a medical clinic
called Clinical Pain Consultants (“CPC”).

c. Lisa Hofschulz possessed a registration with the United States Drug Enforcement

Administration (“DEA”) that authorized her to prescribe, administer, dispense, and distribute

Case 2:18-cr-00145-PP Filed 02/26/19 Page 1 of 9 Document 29

 

controlled substances, including the following:

i. Oxycodone, a Schedule II controlled substance;

ii. b Morphine, a Schedule II controlled substance;

iii. Fentanyl, a Schedule II controlled substance;

iv. Methadone, a Schedule II controlled substance;

v. Lorazepam, a Schedule IV controlled substance; and '
vi. Adderall_, a Schedule IV controlled substance.

d. As a DEA registrant, Hofschulz was permitted to prescribe, administer, dispense,
and distribute controlled substances only for a legitimate medical purpose within the scope of her
professional practice. v

e. The term “dispense” includes issuing a prescription for a controlled substance.

-f. Robert Hofschulz was not a licensed prescriber and did not possess a DEA

registration that allowed him to _prescribe, administer, dispense, and distribute controlled

substances.

Case 2:18-cr-00145-PP Filed 02/26/19 Page 2 of 9 Document 29

 

Q__U_N_T_O_NE
THE GRAND JURY FURTHER CHARGES:

l. Beginning by at least January 2015 and continuing through at least December 2016,
in the State and Eastem District of Wisconsin,

LISA HOFSCHULZ and
ROBERT HOFSCHULZ

knowingly and intentionally conspired with each other, and persons known and unknown to the
grand jury,. to distribute controlled substances, including Oxycodone and Methadone, both
Schedule ll controlled substances, outside of a professional medical practice and not for a
legitimate medical purpose, in violation of Title 2l, United States Code, Section 841(a)(l).

2. As part of the conspiracy:

a. Lisa Hofschulz founded “CPC” in August 2014. Robert Hofschulz first received a
payment from CPC on December l6, 2014. He became CPC’s registered agent on December 23,
2014. Lisa Hofschulz was the primary prescriber at CPC from its founding through 2016.

b. CPC did not accept any type of insurance for office visits. Patients primarily paid
for office visits in cash from CPC’s founding through fall 2017 when CPC began regularly
accepting payments from credit cards.

i. In 2015, over $800,000 in cash was deposited into CPC’s primary business
account. b

ii. In 2016, over $1,000,000 in cash was deposited into CPC’s primary
business account.

c. CPC was able to receive this amount of cash because its prescribers (primarily Lisa

3

Case 2:18-cr-00145-PP Filed 02/26/19 Page 3 of 9 Document 29

Hofschulz) prescribed excessive dosages of controlled substances, especially oxycodone and
methadone, outside of a professional medical practice and not for a legitimate medical purpose,
d. Lisa and Robert Hofschulz hired other prescribers to prescribe in a manner similar
to Lisa Hofschulz. In order to accomplish this part of the conspiracy, they:
i. Hired nurse practitioners who were newly graduated or who had minimal
pain management experience.
ii. Failed to provide adequate training for these inexperienced nurse
practitioners and instead pressured them to continue prescribing in dosages similar
to those prescribed by Lisa Hofschulz.
iii. Provided no written policies.
iv. Failed to provide a (legally required) collaborative physician for much of
the time period covered by the conspiracy.
v. Overruled prescri'bers when they discharged patients or lowered dosages.
e. Lisa and Robert Hofschulz also directed an individual not authorized to issue
prescriptions (Registered Nurse) to distribute prescriptions to customers when authorized
prescribers refused.

f. For favored customers, Lisa Hofschulz would mail controlled substance

 

prescriptions or allow them to pick up controlled substance prescriptions from the front desk of
CPC without,being seen by Hofschulz or any other authorized prescribers.

3. Through this conspiracy, Lisa and Robert Hofschulz caused an enormous amount
of opioids to be distributed throughout Wisconsin. As a result, Lisa and Robert Hofschulz fueled

opioid addictions in numerous individuals, while collecting huge sums of cash for themselves
' 4

Case 2:18-cr-00145-PP Filed 02/26/19 Page 4 of 9 Document 29

 

 

All in violation of Title 2l, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 846.

Case 2:18-cr-00145-PP Filed 02/26/19 Page 5 of 9 Document 29

COUNTS TWO THROUGH FOURTEEN
THE GRAND JURY FURTHER CHARGES:
On or about the dates listed below, in the State and Eastem District of Wisconsin, the
below-named defendants knowingly and intentionally distributed and dispensed unlawfully the
controlled substances listed, to the patient listed, outside of a professional medical practice and not

for a legitimate medical purpose.

 

b Count Date Patient Prescr'iption Dr'ug(s) Defendant(s)

 

Two July 29, 2015 C.W. 120 Oxycodone 10 mg Lisa Hofschulz
` tablets.

 

'l`hreev August 3, 2015 R.Z. 150 Oxycodone 30 mg Lisa Hofschulz
tablets.

 

F our August 12, 2015 C.W. 120 Oxycodone 30 mg Lisa Hofschulz
tablets; 90 Methadone 10 .
mg tablets.

 

Five September 3, 2015 C.W. 150 Oxycodone 30 mg Lisa Hofschulz
tablets; 120 Methadone 10
mg tablets.

 

Six January 25, 2016 R.Z. 210 Oxycodone 30 mg Lisa Hofschulz
tablets; 120 Methadone
10mg.

 

Seven February 16, 2016 R.Z. 180 Oxycodone 30 mg; 120 Lisa Hofschulz
methadone 10 mg.

 

Eight July 19, 2016 K.K. 180 Oxycodone 30 mg Lisa Hofschulz and
‘ tablets; 180 methadone 10 Robert Hofschulz
mg tablets; 60 Adderall 20
mg tablets; and 30 Adderall
30 mg tablets.

 

Nine July 20, 2016 C.H. 150 oxycodone 30 mg Lisa Hofschulz and
tablets; 150 methadone 10 Robert Hofschulz
mg tablets. `

 

 

 

Ten July 20, 2016 R.M. 180 oxycodone 10 mg Lisa Hofschulz
tablets; 180 oxycodone 20
mg tablets; 60 morphine
sulfate 15 mg pills.

 

 

 

 

 

Case 2:18-cr-00145-PP Filed 02/26/19 Page 6 of 9 Document 29

 

 

 

 

 

 

 

Count Date Patient Prescription Drug(s) Defendant(s) '

Eleven ' July 27, 2016 I.M. 150 oxycodone 30mg Lisa Hofschulz and
tablets; 15 lchg/hr Robert Hofschulz
Fentanyl patches.

Twelve July 27, 2016 P.G. 180 Oxycodone 30 mg Lisa Hofschulz and
tablets; 180 methadone 10 Robert Hofschulz
mg tablets. , `

Thirteen August 29, 2016 I.M. 150 oxycodone 30 mg Lisa Hofschulz
tablets; 15 lchg/hr
Fentanyl patches. .

Fourteen November 14, 2016 A.T. 150 Oxycodone 30 mg Lisa Hofschulz
tablets; 60 Oxycontin 60 mg
tablets.

 

 

 

 

 

 

Each in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C)

and Title 18, United States Code, Section 2. '

Case 2:18-cr-00145-PP Filed 02/26/19 Page 7 of 9 Document 29

 

 

COUNT FIFTEEN
THE GRAND JURY FURTHER CHARGES THAT:
l. On or about November 19, 2015, in the State and Eastern District of Wisconsin,
LISA HOFSCHULZ

knowingly and intentionally distributed Oxycodone and Morphine, both Schedule II controlled
substances, to F.E. outside of a professional medical practice and not for a legitimate medical
pwPOS`¢- l

2. The death of F.E. resulted from the use of the Oxycodone and Morphine
distributed by Lisa Hofschulz. n n

All in violation of Title 21, United States Code, Sections 841 (a)(l) and (b)(l)(C), and

Title 18, United States Code, Section 2.

Case 2:18-cr-00145-PP Filed 02/26/19 Page 8 of 9 Document 29

 

FORFEITURE NOTICE

1. Upon conviction of the controlled substance offense.alleged in Count One of this
Indictment, the defendants, Lisa Hofschulz and Robert Hofschulz, shall forfeit to the United
States, pursuant to Title 21 United States Code, Section 853, any property constituting, or
derived from, proceeds obtained directly or indirectly, as a result of the violation and any
property used, or intended to be used, in any manner or part, to commit or to facilitate the
commission of the violation, including but not limited to a sum of money equal to the amount of

proceeds obtained as a result of the offense

2. If any of the property described above, as a result of any act or omission by a
defendant cannot be located upon the exercise of due diligence; has been transferred or sold to, or
deposited with, a third person; has been placed beyond the jurisdiction of the Court;. has been
substantially diminished in value; or has been commingled with other property which cannot be

subdivided without difliculty, the United States of America shall be entitled to forfeiture of

substitute propsny, pursuant to 21 u.s.c. § sss(p).

 

/Zw//m/

Mrrruzw D. KRB‘€GER
United States Attomey

 

Case 2:18-cr-00145-PP Filed 02/26/19 Page 9 of 9 Document 29

